Exhibit 21.1 SUBSIDIARIES OF INVESTORS REAL ESTATE TRUST Name of Subsidiary State of Incorporation or Organization Dakota - IRET, Inc. Texas Dakota Hill Properties, a Texas Limited Partnership Texas DRF Omaha/NOH, LLC Minnesota EVI Billings, LLC North Dakota EVI Grand Cities, LLC North Dakota EVI Sioux Falls, LLC North Dakota Forest Park - IRET, Inc. North Dakota Forest Park Properties, a North Dakota Limited Partnership North Dakota France Medical LLC Delaware France Medical MM LLC Delaware Health Investors Business Trust Delaware IRET-1715 YDR, LLC Minnesota IRET-3900 Urbandale, LLC Delaware IRET - 6405 France Medical, LLC North Dakota IRET - BD, LLC Minnesota IRET - Billings 2300 CBR, LLC North Dakota IRET - Brenwood, LLC Minnesota IRET - Candlelight, LLC North Dakota IRET - Cimarron Hills, LLC North Dakota IRET Corporate Plaza, LLC North Dakota IRET - Country Meadows 2, LLC North Dakota IRET - DMS, LLC Minnesota IRET - Forest Park, LLC Delaware IRET-Golden Jack, L.L.C. Delaware IRET, Inc. North Dakota IRET - Kentwood, LLC North Dakota IRET - Kirkwood Apartments, LLC North Dakota IRET - LEXCOM, LLC North Dakota IRET - Minot EV, LLC North Dakota IRET - Missoula 3050 CBR, LLC North Dakota IRET-MR9, LLC Delaware IRET-MR9 Holding, LLC Delaware IRET - Oakmont, LLC South Dakota IRET - Plymouth, LLC Minnesota IRET Properties, a North Dakota Limited Partnership North Dakota IRET-QR, LLC Delaware IRET-Quarry Ridge, LLC Delaware IRET - Ridge Oaks, LLC Iowa IRET - Rimrock, LLC North Dakota IRET - Rochester Crown Apartments, LLC North Dakota IRET - Rocky Meadows, LLC North Dakota IRET - Southbrook & Mariposa, LLC North Dakota IRET - Thomasbrook Apartments, LLC North Dakota IRET - Valley Park Manor, LLC North Dakota IRET - Westwood Park, LLC North Dakota LSREF Golden Ops 14 (WY), LLC Delaware LSREF Golden Property 14 (WY), LLC Delaware Meadow 2 - IRET, Inc. North Dakota Meadow 2 Properties, L.P. North Dakota MedPark - IRET, Inc. North Dakota Medpark Properties Limited Partnership North Dakota Mendota Office Holdings LLC Minnesota Mendota Office Three & Four LLC Minnesota Mendota Properties LLC Minnesota Minnesota Medical Investors LLC Delaware Ridge Oaks, L.P. Iowa SMB MM LLC Delaware SMB Operating Company LLC Delaware Thomasbrook - IRET, Inc. Nebraska Thomasbrook Properties, a Nebraska Limited Partnership Nebraska
